Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158395 & (51)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  In re UNDERWOOD/STRANGE, Minors.                                  SC: 158395                                        Justices
                                                                    COA: 342085
                                                                    Oakland CC Family Div:
                                                                     2017-855047-NA

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 16, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The application
  for leave to appeal as cross-appellant is therefore moot and is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2018
         t1030
                                                                               Clerk